--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


STOCK TRANSFER AGREEMENT


This Stock Transfer Agreement ("Agreement") is entered into this 1st day of
April, 2008 by and between Nexia Holdings, Inc., a Nevada corporation (“NEXIA”)
and Diversified Holdings I, Inc. (“DHI”), with their offices located at 59 West
100 South, Second Floor, Salt Lake City, Utah 84101, and Green Endeavors Ltd.
(“GEL”), a Delaware corporation


WHEREAS, GEL  desires to acquire 100% ownership of Newby Salons L.L.C. from
NEXIA and 85% ownership of Landis Salons, Inc. from DHI in exchange for the
issuance of a convertible debenture in the sum of Three Million dollars
($3,000,000); and


WHEREAS, NEXIA and DHI desire to transfer to GEL the ownership interests of
Newby Salons LLC and Landis Salons, Inc. as set forth above, in exchange for the
delivery to DHI of a convertible debenture in the amount of Three Million
dollars ($3,000,000).


NOW, THEREFORE with the above being incorporated into and made a part hereof for
the mutual consideration set out herein and, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:


1.            Exchange.  The parties will exchange shares as follows:


A.  
NEXIA  will transfer 100% ownership of Newby Salons L.L.C. to GEL and DHI will
transfer 85,000 shares of the common stock of Landis Salons, Inc. to GEL on or
before April 30, 2008 (the “Closing Date”) and each corporation will deliver to
GEL the necessary shares with all the necessary paperwork to establish ownership
in GEL of the Newby Salons L.L.C. membership and the Landis Salon, Inc. shares;
and



B.  
GEL will deliver to DHI the convertible debenture in the face amount of Three
Million dollars ($3,000,000) as full compensation for the transfers by NEXIA and
DHI.



2.            Termination.  This Agreement may be terminated at any time prior
to the Closing Date:


A.            By GEL, DHI or NEXA:


(1)            If there shall be any actual or threatened action or proceeding
by or before any court or any other governmental body which shall seek to
restrain, prohibit, or invalidate the transactions contemplated by this
Agreement and which, in the judgment of such Board of Directors made in good
faith and based upon the advice of legal counsel, makes it inadvisable to
proceed with the transactions contemplated by this Agreement; or


(2)            If the Closing shall have not occurred prior to April 30, 2008,
or such later date as shall have been approved by parties hereto, other than for
reasons set forth herein.


B.            By NEXIA or DHI:


(1)            If GEL shall fail to comply in any material respect with any of
its covenants or agreements contained in this Agreement or if any of the
representations or warranties of GEL contained herein shall be inaccurate in any
material respect; or


C.            By GEL:


(1)  
If NEXIA or DHI shall fail to comply in any material respect with any of their
covenants or agreements contained in this Agreement or if any of the
representations or warranties of NEXIA or DHI contained herein shall be
inaccurate in any material respect;

 
(2)  
If NEXIA, Newby Salons, L.L.C. or Landis Salons, Inc. file for bankruptcy
protection prior to the closing hereof GEL may rescind this exchange.



In the event this Agreement is terminated pursuant to this Paragraph, this
Agreement shall be of no further force or effect, no obligation, right, or
liability shall arise hereunder, and each party shall bear its own costs as well
as the legal, accounting, printing, and other costs incurred in connection with
negotiation, preparation and execution of the Agreement and the transactions
herein contemplated.


3.            Representations and Warranties of DHI.  DHI hereby represents and
warrants that effective this date and the Closing Date, the following
representations are true and correct:


 
A.
Authority.  DHI has the full power and authority to enter this Agreement and to
carry out the transactions contemplated by this Agreement.



 
B.
No Conflict With Other Instruments.  The execution of this Agreement will not
violate or breach any document, instrument, agreement, contract, or commitment
material to the business of DHI to which DHI is separately or jointly a party
and has been duly authorized by all appropriate and necessary action.



 
C.
Deliverance of Shares.  As of the Closing Date, the shares or ownership interest
to be delivered to GEL are valid and legally issued shares or ownership interest
of Landis Salons, Inc., fully paid and non-assessable and equivalent in all
respects to all other issued and outstanding shares or ownership interest of
Landis Salons, Inc.



 
D.
No Conflict with Other Instrument.  The execution of this agreement will not
violate or breach any document, instrument, agreement, contract, or commitment
material to Landis Salons, Inc. or DHI.



 
E.
Assets and Liabilities of Landis Salons, Inc..  As of the date of closing,
Landis Salons, Inc. shall have no more than $  in liabilities and $  of assets.



 
F.
Accounting and Financial Reporting.  All accounting and financial reporting and
record keeping of Landis Salons, Inc. are kept in compliance with GAAP
procedures and accounting requirements of the Securities and Exchange
Commission, such that GEL will not be hindered in its efforts to file reports
and information as required by SEC reporting requirements.  Financial statements
through the end of the month immediately proceeding closing shall be provided to
GEL at closing.



4.            Representations and Warranties of NEXIA.


NEXIA hereby represents and warrants that, effective this date and the Closing
Date, the representations and warranties listed below are true and correct.


 
A.
Corporate Authority.  NEXIA has the full corporate power and authority to enter
this Agreement and to carry out the transactions contemplated by this
Agreement.  The Board of Directors of NEXIA has duly authorized the execution,
delivery, and performance of this Agreement.



 
B.
No Conflict With Other Instruments.  The execution of this Agreement will not
violate or breach any document, instrument, agreement, contract, or commitment
material to the business of NEXIA to which NEXIA is a party and has been duly
authorized by all appropriate and necessary action.



 
C.
No Conflict with Other Instrument.  The execution of this agreement will not
violate or breach any document, instrument, agreement, contract, or commitment
material to NEXIA.



5.            Closing.   The Closing as herein referred to shall occur upon such
date as the parties hereto may mutually agree upon, but is expected to be on or
before April 30, 2008.


6.            Conditions Precedent of NEXIA and DHI to Effect Closing.  All
obligations of NEXIA or DHI under this Agreement are subject to fulfillment
prior to or as of the Closing Date, as follows:


 
A.
The representations and warranties by or on behalf of GEL contained in this
Agreement or in any certificate or documents delivered to NEXIA or DHI pursuant
to the provisions hereof shall be true in all material respects as of the time
of Closing as though such representations and warranties were made at and as of
such time.



 
B.
GEL shall have performed and complied with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by GEL
prior to or at the Closing.



C.  
All instruments and documents delivered to NEXIA and DHI pursuant to the
provisions hereof shall be reasonably satisfactory to NEXIA's legal counsel.



7.            Conditions Precedent of GEL to Effect Closing.  All obligations of
GEL under this Agreement are subject to fulfillment prior to or as of the date
of Closing, as follows:


 
A.
The representations and warranties by or on behalf of NEXIA and DHI contained in
this Agreement or in any certificate or documents delivered to GEL pursuant to
the provisions hereof shall be true in all material respects as of the time of
Closing as though such representations and warranties were made at and as of
such time.



 
B.
NEXIA and DHI shall have performed and complied with all covenants, agreements
and conditions required by this Agreement to be performed or complied with by it
prior to or at the Closing.



8.            Damages and Limit of Liability.  Each party shall be liable, for
any material breach of the representations, warranties, and covenants contained
herein which results in a failure to perform any obligation under this
Agreement, only to the extent of the expenses incurred in connection with such
breach or failure to perform Agreement.


9.            Nature and Survival of Representations and Warranties.  All
representations, warranties and covenants made by any party in this Agreement
shall survive the Closing hereunder.  All of the parties hereto are executing
and carrying out the provisions of this Agreement in reliance solely on the
representations, warranties and covenants and agreements contained in this
Agreement or at the Closing of the transactions herein provided for and not upon
any investigation upon which it might have made or any representations,
warranty, agreement, promise, or information, written or oral, made by the other
party or any other person other than as specifically set forth herein.


10.            Indemnification Procedures.  If any claim is made by a party
which would give rise to a right of indemnification under this paragraph, the
party seeking indemnification (Indemnified Party) will promptly cause notice
thereof to be delivered to the party from whom indemnification is sought
(Indemnifying Party).  The Indemnified Party will permit the Indemnifying Party
to assume the defense of any such claim or any litigation resulting from the
claims.  Counsel for the Indemnifying Party which will conduct the defense must
be approved by the Indemnified Party (whose approval will not be unreasonably
withheld), and the Indemnified Party may participate in such defense at the
expense of the Indemnified Party.  The Indemnifying Party will not in the
defense of any such claim or litigation, consent to entry of any judgment or
enter into any settlement without the written consent of the Indemnified Party
(which consent will not be unreasonably withheld).  The Indemnified Party will
not, in connection with any such claim or litigation, consent to entry of any
judgment or enter into any settlement without the written consent of the
Indemnifying Party (which consent will not be unreasonably withheld).  The
Indemnified Party will cooperate fully with the Indemnifying Party and make
available to the Indemnifying Party all pertinent information under its control
relating to any such claim or litigation.  If the Indemnifying Party refuses or
fails to conduct the defense as required in this Section, then the Indemnified
Party may conduct such defense at the expense of the Indemnifying Party and the
approval of the Indemnifying Party will not be required for any settlement or
consent or entry of judgment.


11.            Default at Closing.  Notwithstanding the provisions hereof, if
either party shall fail or refuse to deliver any of the Shares, or shall fail or
refuse to consummate the transaction described in this Agreement prior to the
Closing Date, such failure or refusal shall constitute a default by that party
and the other party at its option and without prejudice to its rights against
such defaulting party, may either (a) invoke any equitable remedies to enforce
performance hereunder including, without limitation, an action or suit for
specific performance, or (b) terminate all of its obligations hereunder with
respect to the defaulting party.


12.            Costs and Expenses.  NEXIA, DHI and GEL shall bear their own
costs and expenses in the proposed exchange and transfer described in this
Agreement.  NEXIA, DHI and GEL are all related parties that share management and
officers and have been represented by counsel retained by and employed by NEXIA.


13.            Notices.  Any notice under this Agreement shall be deemed to have
been sufficiently given if sent by registered or certified mail, postage
prepaid, addressed as follows:
 
To GEL:
To NEXIA/DHI:

Green Endeavors, Ltd.
Nexia Holdings, Inc.

59 West 100 South, Second Floor
59 West 100 South, Second Floor

Salt Lake City, Utah  84101
Salt Lake City, Utah 84101

 
14.            Miscellaneous.


A.            Further Assurances.  At any time and from time to time, after the
effective date, each party will execute such additional instruments and take
such additional steps as may be reasonably requested by the other party to
confirm or perfect title to any property transferred hereunder or otherwise to
carry out the intent and purposes of this Agreement.


B.            Waiver.  Any failure on the part of any party hereto to comply
with any of its obligations, agreements, or conditions hereunder may be waived
in writing by the party to whom such compliance is owed.


C.            Brokers.  Neither party has employed any brokers or finders with
regard to this Agreement not disclosed herein.


D.            Headings.  The section and subsection headings in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


E.            Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


F.            Governing Law.  This Agreement was negotiated and is being
contracted for in the State of Utah, and shall be governed by the laws of the
State of Utah, notwithstanding any conflict-of-law provision to the
contrary.  Any suit, action or legal proceeding arising from or related to this
Agreement shall be submitted for binding arbitration resolution to the American
Arbitration Association, in Salt Lake City, Utah, pursuant to their Rules of
Procedure or any other mutually agreed upon arbitrator.  The parties agree to
abide by decisions rendered as final and binding, and each party irrevocably and
unconditionally consents to the jurisdiction of such arbitrator and waives any
objection to the laying of venue in, or the jurisdiction of, said Arbitrator.


G.            Binding Effect.  This Agreement shall be binding upon the parties
hereto and inure to the benefit of the parties, their respective heirs,
administrators, executors, successors, and assigns.


H.            Entire Agreement.  The Agreement contains the entire agreement
between the parties hereto and supersedes any and all prior agreements,
arrangements or understandings between the parties relating to the subject
matter hereof.  No oral understandings, statements, promises or inducements
contrary to the terms of this Agreement exist.  No representations, warranties
covenants, or conditions express or implied, other than as set forth herein,
have been made by any party.


I.            Severability.  If any part of this Agreement is deemed to be
unenforceable the balance of the Agreement shall remain in full force and
effect.


IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.


Green Endeavors, Ltd.
Nexia Holdings, Inc.,

A Delaware
corporation                                                                                     
A Nevada corporation


 
By:  _/s/ Richard Surber
 
By: _/s/ Gerald Einhorn

Name:  Richard Surber, President
Name: Gerald Einhorn

                                                Its:  Secretary
Diversified Holding I, Inc.
A Nevada corporation


By:   /s/ Gerald Einhorn                      .
Name:  Gerald Einhorn
Title:  Vice President